Case: 16-10236      Document: 00513750390         Page: 1    Date Filed: 11/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 16-10236                             FILED
                                  Summary Calendar                    November 8, 2016
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HECTOR RAMIREZ-QUINTANILLA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-162-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Hector Ramirez-Quintanilla appeals the 46-month within-guidelines
sentence imposed in connection with his conviction for illegal reentry after
deportation. Ramirez-Quintanilla argues that his case should be remanded for
resentencing in light of proposed amendments to the Sentencing Guidelines
applicable to illegal reentry offenses. He did not request that the district court




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10236    Document: 00513750390     Page: 2   Date Filed: 11/08/2016


                                 No. 16-10236

consider the amendments when imposing the sentence; thus, we review for
plain error. See Puckett v. United States, 556 U.S. 129, 134-35 (2009).
      The district court correctly applied the version of the Sentencing
Guidelines in effect at the time of sentencing. See United States v. Rodarte-
Vasquez, 488 F.3d 316, 322 (5th Cir. 2007). The district court did not plainly
err by failing to consider not yet proposed amendments to the Guidelines.
Ramirez-Quintanilla is not entitled to a remand for resentencing in light of the
amendments. See United States v. Posada-Rios, 158 F.3d 832, 880 (5th Cir.
1998).
      The judgment of the district court is AFFIRMED.




                                       2